DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2 drawn to a system for fractionated skin resurfacing and Species A in the reply filed on August 26, 2022 is acknowledged.
Claims 1-24, 35, 39-44, and 46-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2022.
Claims 39-42 appear to be directed to a different species that was not selected by the in Species A as elected above. The specification explicitly direct a “hand-held card-type mask” as directed to Figures 4A and 4B which are denoted as Species E and F.
Claim 42 is dependent on a withdrawn claim and should either be withdrawn as well or dependency updated. Claim 43 states “The system of claim 23…” however, claim 23 is a method claim and is withdrawn. It appears that this claim should be also canceled as the claim is also written as it is based off of a method as it recites method steps such as “wherein after the mask is applied…, a microneedling apparatus is applied over…” Claim 44 is dependent on claim 43 which has the errors as listed above. 
Claim Objections
Claims 42-44 is objected to because of the following informalities:  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 contains the limitation “the second layer being made of a material that retains temperatures below ambient temperature for extended periods of time.” However, it is unclear to the examiner what is considered an “extended period of time” as there no explicit examples of what defines an extended period of time. Therefore, the examiner has interpreted this as enough/minimum time for the cold plasma to treat the area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 28-31, 33, 36-38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Manstein (US 2006/0155266 A1) in view of Sanders (US 2015/0343231 A1).
Regarding claim 25, Manstein discloses a system for fractionated skin resurfacing (e.g. Fig 1) comprising: a mask including a plurality of apertures disposed through a surface (e.g. Fig 2 and 3; [0044]-[0045] the mask has apertures that are formed by the shielding structures 202 “the shielding-exposure ratio surface area covered by the shielding structures 202 to the surface area exposed by the apertures effects the clinical efficacy…”), wherein the mask is made of a non-conductive material configured to be applied to an area of skin of a patient to be treated (e.g. [0054] the ablative mask can be composed of polymer); and an applicator configured to apply a beam to the surface of the mask (e.g. Fig 1a/b/c:102/104 [0037]-[0038]), wherein the beam contacts portions of the area of skin exposed by the plurality of apertures (e.g. [0037]-[0038]; [0044]-[0045]). 
Manstein is silent regarding the plasma applicator being a cold plasma applicator configured to apply a cold plasma beam to the surface of the mask, wherein the cold plasma beam contacts portions of the area of skin exposed by the plurality of apertures.
However, Sanders discloses a wearable cold plasma system including a cold plasma applicator configured to apply a cold plasma beam to the surface of the mask (e.g. Fig 1:14 [0026]), wherein the cold plasma beam contacts portions of the area of skin exposed by the plurality of apertures (e.g. [0031]-[0034] Fig 3:54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Manstein to incorporate the teachings of Sanders of swapping out the EMR beam applicator for the cold plasma applicator configured to apply a cold plasma beam to the surface of the mask, wherein the cold plasma beam contacts portions of the area of skin exposed by the plurality of apertures for the purpose of utilizing a non-thermal plasma for treating exterior wounds which may be more effective (e.g. Sanders [0028]).
Regarding claim 28, modified Manstein discloses wherein the mask includes a second surface that is opposite to the first surface, the second surface of the mask including adhesive backing configured to enable the mask to adhere to the skin of the patient (e.g. Manstein [0054]).
Regarding claim 29, modified Manstein discloses wherein the mask is configured to be flexible to adapt to the contours of the skin of the patient (e.g. Sanders [0025]; [0043]-[0044]).
Regarding claim 30, modified Manstein is silent regarding wherein the mask has a predetermined thickness, a predetermined spacing between each of the plurality of apertures and the plurality of apertures each have a predetermined diameter, and the predetermined mask thickness, aperture spacing, and aperture diameter are selected based on a diameter of the cold plasma beam to be applied to the surface of the mask (e.g. Manstein 0045]; [0054] [0074]; [0078]).
Regarding claim 31, modified Manstein discloses wherein the mask is made of a material that retains temperatures below ambient temperature for extended periods of times (e.g. Sanders [0026]-[0027]; [0037]).
Regarding claim 33, modified Manstein discloses wherein the temperature of the mask is lowered prior to applying the mask to the area of skin to be treated to keep the epidermal tissue of the area of skin below a predetermined temperature during treatment (e.g. Sanders [0026]-[0027]). This appears to be almost an inherent effect as the limitations do not limit the structure of the system and it is capable of lowering the temperature of the mask prior to applying the mask to the area of skin. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
Regarding claim 36, modified Watson is silent regarding wherein across a first portion of the mask, the apertures are spaced more tightly than across a second portion of the mask to adjust the amount of plasma per unit area applied to the first portion and the second portion (e.g. Manstein 0045]; [0054] [0074]; [0078]).
Regarding claim 37, modified Manstein is silent regarding wherein across a first portion of the mask, the diameter of each aperture is smaller than across a second portion of the mask to adjust the amount of plasma per unit area applied to the first portion and the second portion (e.g. Manstein 0045]; [0054] [0074]; [0078]).
Regarding claim 38, modified Manstein discloses wherein the mask is configured to enable the cold plasma beam to be applied over the surface of the mask more than once (e.g. [0067]; [0074]-[0075]).
Regarding claim 45, modified Manstein is silent regarding wherein the mask is configured as a plurality of strips.
However, Sanders discloses a wearable cold plasma system wherein the mask is configured as a strip (i.e. [0025]-[0026] patch ) and that the system can utilize a plurality of the strips at one time (e.g. as utilized in Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Manstein to incorporate the teachings of Sanders wherein the mask is configured as a plurality of strips for the purpose of treating multiple wounds at once.
Claim(s) 26-27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Manstein in view of Sanders as applied to claim 31 above, and further in view of Watson (US 2013/0072858 A1).
Regarding claim 26, modified Manstein is silent regarding wherein the mask is made of a plastic material.
However, Watson discloses a cold plasma treatment device and method wherein the mask is made of a plastic material (e.g. [0049]; [0052] clear acrylic material).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Manstein to incorporate the teachings of Watson wherein the mask is made of a plastic material for the purpose of utilizing a material that can withstand the cold plasma.
Regarding claim 27, modified Manstein is silent regarding wherein the mask is made of at least one of polyethylene, Polypropylene, polystyrene, polyester, polycarbonate, polyvinyl chloride, polysulfone, and/or polyether ether ketone. However, it does disclose that the gas inlets and outlets should be made of polyethylene or polypropylene (e.g. Watson [0052]). Therefore, one of ordinary skill in the art could also utilize this same material for the mask as they are both utilized for flexibility and durability to withstand the cold plasma. 
Regarding claim 34, modified Manstein is silent regarding wherein the mask includes a first layer and a second layer, the first layer being made of an insulating material and the second layer being made of a material that retains temperatures below ambient temperature for extended periods of time, the second layer contacting the area of skin to be treated.
However, Watson discloses a cold plasma mask wherein the mask includes a first layer (e.g. Fig 7:710 [0013] this layer is used to provide an external layer to the cold plasma treatment mask) and a second layer (e.g. Fig 7:730), the first layer being made of an insulating material (e.g. [0013] acrylic is a good electrical and weathering insulator as it is utilized to maintain the cold plasma temperatures) and the second layer being made of a material that retains temperatures below ambient temperature for extended periods of time, the second layer contacting the area of skin to be treated (e.g. Fig 7:730 inner layer is most proximal to the face [0042] the dome has apertures for the eye sockets, nose and mouth; [0072] the cold plasma is maintained within the mask to treat the treatment area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Manstein to incorporate the teachings of Watson wherein the mask includes a first layer and a second layer, the first layer being made of an insulating material and the second layer being made of a material that retains temperatures below ambient temperature for extended periods of time, the second layer contacting the area of skin to be treated for the purpose of utilizing a known configuration for applying cold plasma to a user.
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Manstein in view of Sanders as applied to claim 31 above, and further in view of Grana (US 4,732,755).
Regarding claim 32, modified Watson is silent regarding wherein the material is at least one of hydroxyethyl cellulose, sodium polyacrylate, and/or vinyl-coated silica gel.
However, Grana discloses a skin burn treatment wherein a material of sodium polyacrylate is utilized as a dressing over a wound as it provides a jelly like substance  over the skin to prevent several changes as it has long term properties (e.g. col 3 lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified system of Watson to incorporate the teachings of Grana herein the material is sodium polyacrylate for the purpose of create a layer that has a long term use for the system (e.g. Grana col 3 lines 1-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 7, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792